                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                 SOUTHEASTERN DIVISION

GEORGE ALDRIDGE, SR.,                              )
                                                   )
            Plaintiff,                             )
                                                   )
      vs.                                          )           Case No. 1:18 CV 260 RWS
                                                   )
CYNTHIA REESE,                                     )
                                                   )
            Defendant.                             )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion for appointment of counsel or an

extension of time and issuance of subpoenas. The Court has previously denied two motions for

appointment of counsel. [Doc. # 9, #27]. The Court reviews the current motion for appointment

of counsel under the same standards. “A pro se litigant has no statutory or constitutional right to

have counsel appointed in a civil case.” Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

A district court may appoint counsel in a civil case if the court is “convinced that an indigent

plaintiff has stated a non-frivolous claim . . . and where the nature of the litigation is such that

plaintiff as well as the court will benefit from the assistance of counsel.” Patterson v. Kelley,

902 F.3d 845, 850 (8th Cir. 2018). When determining whether to appoint counsel for an indigent

litigant, a court considers relevant factors such as the complexity of the case, the ability of the

pro se litigant to investigate the facts, the existence of conflicting testimony, and the ability of

the pro se litigant to present his or her claim. Phillips v. Jasper Cty. Jail, 437 F.3d 791, 794 (8th

Cir. 2006).

       After reviewing these factors, the Court continues to believe that appointment of counsel

is not warranted at this time. Plaintiff continues to demonstrate that he can adequately present
his claims to the Court. Additionally, neither the factual nor the legal issues in this case appear

to be unduly complex. The Court will consider future motions for appointment of counsel as the

case progresses.

          Given plaintiff’s allegation that he is currently unable to access necessary materials to

respond to the defendant’s summary judgment motion due to an impending transfer, the Court

will grant plaintiff additional time to respond to the summary judgment motion. Although

discovery has closed, plaintiff is requesting documents that directly relate to his allegations and

issues and defenses raised by defendant. Therefore, the Court will construe defendant’s motion

for subpoenas as a motion to compel documents and grant it only to the following extent:

Defendant shall provide plaintiff with a copy of his disciplinary records relating to conduct

violations from August 16, 2016 and September 27, 2016, even if already produced. It appears

that plaintiff has already been provided a copy of his requested medical records as Exhibit 3 to

defendant’s motion for summary judgment, but defendant shall serve an additional copy of her

motion for summary judgment and all supporting materials and exhibits upon plaintiff. To the

extent plaintiff is requesting additional documents and injunctive and declaratory relief against

non-parties, the motion is denied as plaintiff has not demonstrated any entitlement to such relief.

          Accordingly,

          IT IS HEREBY ORDERED that plaintiff’s motion for appointment of counsel [52-1] is

denied.

          IT IS FURTHER ORDERED that plaintiff’s alternative motion for an extension of time

[52-2] is granted, and plaintiff is granted an extension of time, up to and including May 8, 2020,

to file his opposition to defendant’s motion for summary judgment.




                                                    2
       IT IS FURTHER ORDERED plaintiff’s motion for subpoenas [52-3], which the Court

construes as a motion to compel, is granted only to the following extent: Defendant shall provide

plaintiff with a copy of his disciplinary records relating to conduct violations from August 16,

2016 and September 27, 2016, and an additional copy of her motion for summary judgment and

all supporting materials and exhibits within 10 days of the date of this Memorandum and Order,

and counsel shall file an affidavit of compliance within 5 days thereafter. In all other respects,

plaintiff’s motion [52-3] is denied.




                                              _______________________________
                                              RODNEY W. SIPPEL
                                              UNITED STATES DISTRICT JUDGE
Dated this 9th day of March, 2020.




                                                 3
